MEMORANDUM **
Lucia Gisela Zarazua de Rojas, her husband, Benito Rojas-Galvan, and their four children, Hector Gareth Rojas Zarazua, Sharito Gisela Rojas Zarazua, Lizet Briseiry Rojas Zarazua, and Josué Benito Rojas Zarazua (“Petitioners”), natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of their application for asylum, withholding of removal, and protection under the Convention Against Torture.
Petitioners’ contention that the BIA’s streamlining regulations violate their right to due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.